PER CURIAM:
This claim was submitted for an advisory determination pursuant to West Virginia Code §14-2-18. Claimant seeks payment of the sum of $7,440.43 for medical care rendered to patients who were detainees of respondent’s Anthony Center.
In its Answer, the respondent admits the validity and amount of the claim, but does not concede that an award should be made against the respondent as the claimant is a State-supported institution. Respondent further states that no funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971). As this is an advisory determination, the Clerk of the Court is hereby directed to file this Opinion and forward copies thereof to the proper parties within West Virginia University Hospital and the Department of Corrections.